DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on December 30, 2021 in response to the Office action on September 30, 2021. Claims 1-4, 13, 16-19 have been amended. New claims 23-28 were added. Claims 1-28 are pending and under examination in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 102
Rejection of Claims 1-2 and 4-6 under 35 U.S.C. 102(a)(1) as being anticipated by Mansour et al. (published June 6, 2018, Frontiers in Microbiology, p. 1-21) is withdrawn in view of Applicant’s amendment and arguments.
Rejection of Claims 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Mallajosyula et al. (Human Vaccines & Immunotherapeutics, 2014, p. 586-595 of record in IDS on 10/21/2019) is withdrawn in view of Applicant’s amendment and arguments.
New Rejection 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallajosyula et al. (Human Vaccines & Immunotherapeutics, 2014, p. 586-595 of record in IDS on 10/21/2019).
Mallajosyula et al. discloses a composition comprising a plant virus Tobacco Mosaic Virus (TMV) antigen conjugated to influenza hemagglutinin antigen (HA) (see the entire document, particularly Results on pages 587-589, Figure 2).
Mallajosyula et al. discloses activating the virus particle comprising exposing the virus particle to a pH of 5.0 (see Conjugation of Vaccine preparation on page 593, left paragraph and excerpt below).
(page 593 in Mallajosyula et al. ) Equal quantities of HA protein and TMV were mixed in 0.1M MES pH 5.0 in 0.5M NaCl. Freshly prepared EDC  (Thermo-Scientific)  was  added  to  2mM  and  the  mix- ture  was  immediately  vortexed,  and  Sulfo-NHS  (Thermo- Scientific)  was  added  to  5mM.  This  mixture  was  vortexed  at room  temperature  for  30  min,  or  for  indicated  times.  At  the end of the incubation, the reaction was stopped by addition of Hydroxylamine-HCl to 10mM. For SMCC reactions, conjuga- tion was initiated in a reaction mix of 5mM EDTA and 10 mg/ ml  Sulfo-SMCC  (Thermo-Scientific)  with  1  mg  each  TMV and HA in PBS in 1ml.  Reactions were vortexed overnight at room  temperature.  Conjugation  efficiency  was  evaluated  by SDS-PAGE and Coomassie staining, and equal quantities of the unreacted  proteins  were  run  in parallel  as  controls.  Reactions were considered complete when no free HA protein was visible.  Vaccines were prepared after conjugation  by  removal  of  reac- tive  agents  by  overnight  dialysis  against  PBS  in  Slide-a-Lyzer (Thermo-Scientific) cartridges, and the protein quantity, deter- mined by the bicinchoninic acid assay (BCA ;BioRad), was used to normalize the vaccine dose.

Mallajosyula et al. discloses chemically modifying surface-exposed lysine residues on the virus to facilitate amine-targeted conjugation of the protein (see Results on page 587).
Mallajosyula et al. discloses harvesting the antigen from a source organism, wherein purifying the antigen comprises removing cellular debris from the antigen, concentrating the antigen, separating host cell contaminants from the antigen, subjecting the antigen to affinity chromatography to elute the antigen, and subjecting the antigen to multi- modal chromatography 
Mallajosyula et al. discloses linking HA to TMV via linker (see page 591).
Mallajosyula et al. teaches a composition comprising Tobacco Mosaic Virus (TMV) antigen conjugated to influenza hemagglutinin antigen (HA) and a method for conjugating a protein and a virus comprising activating the virus particle and mixing the virus and the protein to form a conjugate (see the entire document, particularly Results on pages 587-589, Figure 2).
Mallajosyula et al. teaches that the HA protein was conjugated to TMV using EDC and Sulfo-NHS chemistry (see Conjugation of Vaccine preparation on page 592).
Thus, by this disclosure Mallajosyula et al. anticipates the present claims. 

Claim Rejections - 35 USC § 103
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mallajosyula et al. (Human Vaccines & Immunotherapeutics, 2014, p. 586-595 of record in IDS on 10/21/2019) in view of Mansour and Lu et al. (PNAS, 2014, p. 125-130) is withdrawn in view of Applicant’s amendment. 
Rejection of Claims 20-22 under 35 U.S.C. 103 as being unpatentable over Mallajosyula et al. (Human Vaccines & Immunotherapeutics, 2014, p. 586-595 of record in IDS on 10/21/2019) in view of Lu et al. (PNAS, 2014, p. 125-130) is withdrawn in view of Applicant’s amendment.



The rejections are modified below.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mallajosyula et al. (Human Vaccines & Immunotherapeutics, 2014, p. 586-595 of record in IDS on 10/21/2019) in view of Lu et al. (PNAS, 2014, p. 125-130).
Mallajosyula et al. teaches a composition comprising Tobacco Mosaic Virus (TMV) antigen conjugated to influenza hemagglutinin antigen (HA) (see the entire document, particularly Results on pages 587-589, Figure 2).
Mallajosyula et al. teaches activating the virus particle comprising exposing the virus particle to a pH of 5.0 (see Conjugation of Vaccine preparation on page 593, left paragraph and excerpt below).
pH 5.0 in 0.5M NaCl. Freshly prepared EDC  (Thermo-Scientific)  was  added  to  2mM  and  the  mix- ture  was  immediately  vortexed,  and  Sulfo-NHS  (Thermo- Scientific)  was  added  to  5mM.  This  mixture  was  vortexed  at room  temperature  for  30  min,  or  for  indicated  times.  At  the end of the incubation, the reaction was stopped by addition of Hydroxylamine-HCl to 10mM. For SMCC reactions, conjuga- tion was initiated in a reaction mix of 5mM EDTA and 10 mg/ ml  Sulfo-SMCC  (Thermo-Scientific)  with  1  mg  each  TMV and HA in PBS in 1ml.  Reactions were vortexed overnight at room  temperature.  Conjugation  efficiency  was  evaluated  by SDS-PAGE and Coomassie staining, and equal quantities of the unreacted  proteins  were  run  in parallel  as  controls.  Reactions were considered complete when no free HA protein was visible.  Vaccines  were  prepared  after  conjugation  by  removal  of  reac- tive  agents  by  overnight  dialysis  against  PBS  in  Slide-a-Lyzer (Thermo-Scientific) cartridges, and the protein quantity, deter- mined by the bicinchoninic acid assay (BCA ;BioRad), was used to normalize the vaccine dose.

Mallajosyula et al. discloses chemically modifying surface-exposed lysine residues on the virus to facilitate amine-targeted conjugation of the protein (see Results on page 587).
Mallajosyula et al. discloses linking HA to TMV via linker (see page 591).
Mallajosyula et al. teaches a composition comprising Tobacco Mosaic Virus (TMV) antigen conjugated to influenza hemagglutinin antigen (HA) and a method for conjugating a protein and a virus comprising activating the virus particle and mixing the virus and the protein to form a conjugate (see the entire document, particularly Results on pages 587-589, Figure 2).
Mallajosyula et al. teaches that the HA protein was conjugated to TMV using EDC and Sulfo-NHS chemistry (see Conjugation of Vaccine preparation on page 592).
 (Regarding claims 3 and 9-10) It would have been prima facie obvious for the skilled artisan to optimize the time of virus activation and the TMV and the HA ratios. 
(Regarding claim 11) It would have been prima facie obvious for the skilled artisan to add a linker to the TMV and influenza HA mixture in Mallajosyula’s conjugate comprising HA influenza protein and TMV because Lu et al. teaches adding (GS)3 linker in place of the TEV protease and another linker between the foldon domain and the His6 tag (see Figure 4) increases 
Mallajosyula et al. does not expressly teach trimer HA exhibiting at least 50% trimer formation.
Lu et al. teaches that trimeric influenza HA protein is more immunogenic and a better vaccine candidate then the monomeric influenza HA protein (see page 130 left paragraph).
It would have been prima facie obvious for the skilled artisan to provide Mallajosyula’s conjugate comprising a trimeric influenza protein and TMV because Lu et al. teaches that trimeric influenza HA protein is more immunogenic and a better vaccine candidate then the monomeric influenza HA protein (see page 130 left paragraph).
Thus, the present invention would have been prima facie obvious at the time the invention was made. 
Response to Applicant’s arguments
Applicant’s arguments have been fully considered but fail to persuade. Applicant argues that Mallajosyula et al. fails to teach pH of 5.5 or less. Applicant’s arguments regarding Mansour and other have been considered and the rejections have been withdrawn. 
In response, contrary to Applicant’s assertion and to what Examiner indicated in the Office action on September 30, 2021, Mallajosyula et al. does teach pH of 5.5 or less (see modified rejections above and page 593 in Mallajosyula et al.
(page 593 in Mallajosyula et al. ) Equal quantities of HA protein and TMV were mixed in 0.1M MES pH 5.0 in 0.5M NaCl. Freshly prepared EDC  (Thermo-Scientific)  was  added  to  2mM  and  the  mix- ture  was  immediately  vortexed,  and  Sulfo-NHS  (Thermo- Scientific)  was  added  to  5mM.  This  mixture  was  vortexed  at room  temperature  for  30  min,  or  for  indicated  times.  At  the end of the incubation, the reaction was stopped by addition of Hydroxylamine-HCl to 10mM. For SMCC reactions, conjuga- tion was initiated in a reaction mix of 5mM EDTA and 10 mg/ ml  Sulfo-SMCC  (Thermo-Scientific)  with  1  mg  each  TMV and HA in PBS in 1ml.  Reactions were vortexed overnight at room  temperature.  Conjugation  .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The below rejections are maintained.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/186,941.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a method for conjugating a protein and a virus, comprising: activating a virus by exposing the virus to an environment at a pH of about 5.5 or less; and mixing the virus and a protein after the activating step in a conjugation reaction to form a conjugate mixture and a composition comprising a virus antigen conjugate comprising influenza hemagglutinin HA and TMV virus. And the claims of the copending Application No. 17/186,941 are drawn to A multivalent vaccine, comprising: a first antigen comprising an influenza hemagglutinin antigen (HA); a second antigen; and a carrier comprising a virus particle having surface lysine residues; wherein the first antigen and the second antigen chemically associate with the surface lysine residues.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/919,943.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a method for conjugating a protein and a virus, comprising: activating a virus by exposing the virus to an environment at a pH of about 5.5 or less; and mixing the virus and a protein after the activating step in a conjugation reaction to form a conjugate mixture and a composition comprising a virus antigen conjugate comprising influenza hemagglutinin HA and TMV virus. And the claims of the copending Application No. 16/919,943 are drawn to An antigen, comprising: a fusion peptide having a first peptide which comprises a receptor binding domain of a pathogen, and a second peptide wherein the fusion peptide is conjugable with a virus particle.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 16/709,063.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a method for conjugating a protein and a virus, comprising: activating a virus by exposing the virus to an environment at a pH of about 5.5 or less; and mixing the virus and a protein after the activating step in a conjugation reaction to form a conjugate mixture and a composition comprising a virus antigen conjugate comprising influenza hemagglutinin HA and TMV virus. And the claims of the copending Application No. 16/709,063 are drawn to A method for enhancing a measure of stability of a conjugated compound comprising a protein and a virus particle, the method comprising activating the virus particle; and then mixing the virus particle and the protein in a conjugation reaction to form a conjugate mixture, wherein when placed in an unrefrigerated environment at a storage temperature for a time period, an integrity or a concentration of the conjugate mixture is at least 90% of an initial integrity or an initial concentration of the conjugate mixture, wherein the time period is at least 42 days after a release date of the conjugate mixture.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Contact Information
Applicant’s amendment necessitated new grounds of rejection present in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648